Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joshua Smith on 25 Feb. 2021.
The application has been amended as follows: 
IN THE CLAIMS:
Claims 18-20 and 25 are cancelled.
Claims 1, 13 and 14 are amended as follows:
1. (Currently Amended) A specimen analyzing method comprising:
mixing, in a mixing chamber, a urine specimen and a reagent to prepare a measurement sample in which a bacterium is stained with fluorescent dye;
flowing the measurement sample in a flow cell;
irradiating light onto the measurement sample running in the flow cell;
detecting scattered light and fluorescence, produced in response to an irradiation, of individual bacteria in the measurement sample and generating digital data of individual bacteria according to intensities of detected scattered light and fluorescence;

(i) a declination representative of a peak angle region having a largest number of plots among a plurality of angle regions in a first region of the coordinate space, wherein  a constant angle about the origin in the first region, wherein the peak angle region is the angle region where a peak appears in a freguency distribution of the angle regions, and wherein the declination is the angle between a radial line originating at the origin that defines an edge of the peak angle region and an axis of the coordinate space, and
(ii) a proportion of a number of plots in a second region relative to a number of plots in the first region, wherein the second region is a part of the first region and wherein the second region is represented as an angle region about the origin defined n 
determining, based on (i) the declination of the peak angle region and (ii) the proportion, whether the specimen contains bacillus, coccus, or both.

13.    (Currently Amended) The specimen analyzing method of claim 1, wherein

(iii)    a determination of a higher number of bacteria plots toward a high value side relative to a low value side of a light intensity threshold indicating a size of bacteria.

14.    (Currently Amended) The specimen analyzing method of claim 13, wherein
the specimen is determined as containing bacillus, when the information (i) and the information (ii) correspond to a characteristic of coccus or a mix of bacillus and coccus, but the information (iii) indicates a higher number of plots corresponding to bacillus.

Conclusion
	Claims 1, 3, 9-17 and 21-23 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467.  The examiner can normally be reached on M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657